—Appeal from a judgment of the Supreme Court (Castellino, J.), entered May 7, 1999 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of assaulting an inmate and possession of a weapon. The penalty imposed was 730 days in the special housing unit, with corresponding loss of privileges and a recommended loss of 24 months of good *603time. Following an unsuccessful administrative appeal, petitioner commenced the instant proceeding pursuant to CPLR article 78. Supreme Court dismissed petitioner’s application, prompting this appeal.
Petitioner contends that the automatic review procedure set forth in 7 NYCRR 263.2 (c) violated his due process rights. We cannot agree. 7 NYCRR 263.2 (c) plainly provides that “[w]here the disposition * * * involve [s] loss of good behavior allowance, the disposition shall automatically be reviewed by the commissioner or his designee”. The fact that such review occurred prior to the receipt of petitioner’s appellate papers is, in our view, of no moment, as the record as a whole demonstrates that petitioner received adequate administrative review.
Crew III, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.